Exhibit 26(e)(2): Fund Allocation of Premium Payments Form (Form No. 139191) Life FUND ALLOCATION OF PREMIUM PAYMENTS Security Life of Denver Insurance Company, Denver, CO A member of the ING family of companies ING Customer Service Center: PO Box 5065, Minot, ND 58702-5065 Your future. Made easier. ® Product Policy Number/List Bill Number A. PREMIUM ALLOCATION Initial or Future Premium Allocations: Current investment allocations remain the same. See Section D for Investment Transfer Request. Premium Allocation: Please allocate your premium among the investment options of the Separate Account and/or to the Guaranteed Interest Division. Please use whole number percentages for each division/option elected. You must allocate at least 1% of your premium allocation to each division/option in which you elect to invest. The total must equal 100%. For all premium allocation rules, please refer to the prospectuses. CA Residents age 60 and older: Unless you tell us otherwise, during the 30 day free look period we allocate your initial net premium to the money market investment option. At the end of the free look period, we automatically reallocate your policy value among the various investment options according to the allocation instructions on this form. For more information, please see your policy and prospectus, ask your representative or contact the ING Customer Service Center. % Guaranteed Interest Division 1 American Funds Insurance Series % ING Retirement Growth - Class I (RGI) % American Growth - Class 2 (AFR) % ING Retirement Moderate Growth - Class I (RMG) % American Growth-Income - Class 2 (AFG) % ING Retirement Moderate - Class I (RMP) % American International - Class 2 (AFI) % ING T. Rowe Price Capital Appreciation - Class I (GFM) BlackRock Variable Series Funds, Inc. % ING T. Rowe Price Equity Income - Class I (TEI) % BlackRock Global Allocation V.I. - Class III (BGA) % ING U.S. Stock Index - Class I (ISP) Fidelity ® Variable Insurance Products % ING Van Kampen Growth and Income - Class S (GRD) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 % ING Wells Fargo Health Care - Class I (EHS) % Fidelity ® VIP Contrafund ® - Service Class (FCS) 3 ING Partners, Inc. % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 % ING Baron Small Cap Growth - Initial Class (BSC) % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 % ING Columbia Small Cap Value - Initial Class (CSI) ING Balanced Portfolio, Inc. % ING JPMorgan Mid Cap Value - Initial Class (MCV) % ING Balanced - Class I (VBI) % ING Oppenheimer Global - Initial Class (GGP) ING Intermediate Bond Portfolio % ING Oppenheimer Global Strategic Income - Service Class (OSI) % ING Intermediate Bond - Class I (VPB) % ING Pioneer High Yield - Inital Class (PHP) ING Investors Trust % ING T. Rowe Price Diversified Mid Cap Growth - Initial Class (DMI) % ING Artio Foreign - Class I (JBF) % ING UBS U.S. Large Cap Equity - Initial Class (ULI) % ING BlackRock Large Cap Growth - Class I (GFG) % ING Van Kampen Comstock - Initial Class (VKC) % ING Clarion Global Real Estate - Class S (IGT) % ING Van Kampen Equity and Income - Initial Class (UTA) % ING DFA Global Allocation - Class I (DGA) ING Variable Funds % ING DFA World Equity - Class I (IFO) % ING Growth and Income - Class I (GIP) % ING FMR SM Diversified Mid Cap - Class I (FDI) ING Variable Portfolios, Inc. % ING Franklin Templeton Founding Strategy - Class I (IFT) % ING Index Plus LargeCap - Class I (IPL) % ING Global Resources - Class I (IHA) % ING Index Plus MidCap - Class I (IPM) % ING JPMorgan Emerging Markets Equity - Class I (JEI) % ING Index Plus SmallCap - Class I (IPS) % ING JPMorgan Small Cap Core Equity - Class I (IJS) % ING International Index - Class S (III) % ING Large Cap Growth - Class I (EOP) % ING Russell Large Cap Growth Index - Class I (IRC) % ING Limited Maturity Bond - Class S (ILM) % ING Russell Large Cap Index - Class I (IRI) % ING Liquid Assets - Class I (ILP) 4 % ING Russell Large Cap Value Index - Class I (IRV) % ING Liquid Assets - Class S (ILA) 5 % ING Russell Mid Cap Growth Index - Class I (IRM) % ING Marsico Growth - Class I (IMG) % ING Russell Small Cap Index - Class I (IRS) % ING Marsico International Opportunities - Class I (MIO) % ING Small Company - Class S (ISS) % ING MFS Total Return - Class I (IMT) % ING U.S. Bond Index - Class I (ILB) % ING MFS Utilities - Class S (MUP) ING Variable Products Trust % ING PIMCO Total Return Bond - Class I (IPC) % ING SmallCap Opportunities - Class I (NIG) % ING Pioneer Fund - Class I (PFS) Neuberger Berman Advisers Management Trust % ING Pioneer Mid Cap Value - Class I (PMV) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Designated Deduction Option: You may designate one investment option from which you want charges taken. If no investment option is designated or there is insufficient value in the option, charges will be deducted in proportion to the value invested in each investment option on the date of the charge. Investment Option Name Page 1 of 6 (Note: Signature required on last page.) Order #139191 08/23/2010 Product Policy Number/List Bill Number B. AUTOMATIC REBALANCING OPTION (Automatically rebalances the Accumulation Value periodically to maintain a specified percentage allocation among the selected Sub-Accounts or Guaranteed Interest Division.) Complete allocation below: F Initiate Automatic Rebalancing F Change Automatic Rebalancing % Guaranteed Interest Division 1 American Funds Insurance Series % ING Retirement Growth - Class I (RGI) % American Growth - Class 2 (AFR) % ING Retirement Moderate Growth - Class I (RMG) % American Growth-Income - Class 2 (AFG) % ING Retirement Moderate - Class I (RMP) % American International - Class 2 (AFI) % ING T. Rowe Price Capital Appreciation - Class I (GFM) BlackRock Variable Series Funds, Inc. % ING T. Rowe Price Equity Income - Class I (TEI) % BlackRock Global Allocation V.I. - Class III (BGA) % ING U.S. Stock Index - Class I (ISP) Fidelity ® Variable Insurance Products % ING Van Kampen Growth and Income - Class S (GRD) % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 % ING Wells Fargo Health Care - Class I (EHS) % Fidelity ® VIP Contrafund ® - Service Class (FCS) 3 ING Partners, Inc. % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 % ING Baron Small Cap Growth - Initial Class (BSC) % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 % ING Columbia Small Cap Value - Initial Class (CSI) ING Balanced Portfolio, Inc. % ING JPMorgan Mid Cap Value - Initial Class (MCV) % ING Balanced - Class I (VBI) % ING Oppenheimer Global - Initial Class (GGP) ING Intermediate Bond Portfolio % ING Oppenheimer Global Strategic Income - Service Class (OSI) % ING Intermediate Bond - Class I (VPB) % ING Pioneer High Yield - Inital Class (PHP) ING Investors Trust % ING T. Rowe Price Diversified Mid Cap Growth - Initial Class (DMI) % ING Artio Foreign - Class I (JBF) % ING UBS U.S. Large Cap Equity - Initial Class (ULI) % ING BlackRock Large Cap Growth - Class I (GFG) % ING Van Kampen Comstock - Initial Class (VKC) % ING Clarion Global Real Estate - Class S (IGT) % ING Van Kampen Equity and Income - Initial Class (UTA) % ING DFA Global Allocation - Class I (DGA) ING Variable Funds % ING DFA World Equity - Class I (IFO) % ING Growth and Income - Class I (GIP) % ING FMR SM Diversified Mid Cap - Class I (FDI) ING Variable Portfolios, Inc. % ING Franklin Templeton Founding Strategy - Class I (IFT) % ING Index Plus LargeCap - Class I (IPL) % ING Global Resources - Class I (IHA) % ING Index Plus MidCap - Class I (IPM) % ING JPMorgan Emerging Markets Equity - Class I (JEI) % ING Index Plus SmallCap - Class I (IPS) % ING JPMorgan Small Cap Core Equity - Class I (IJS) % ING International Index - Class S (III) % ING Large Cap Growth - Class I (EOP) % ING Russell Large Cap Growth Index - Class I (IRC) % ING Limited Maturity Bond - Class S (ILM) % ING Russell Large Cap Index - Class I (IRI) % ING Liquid Assets - Class I (ILP) 4 % ING Russell Large Cap Value Index - Class I (IRV) % ING Liquid Assets - Class S (ILA) 5 % ING Russell Mid Cap Growth Index - Class I (IRM) % ING Marsico Growth - Class I (IMG) % ING Russell Small Cap Index - Class I (IRS) % ING Marsico International Opportunities - Class I (MIO) % ING Small Company - Class S (ISS) % ING MFS Total Return - Class I (IMT) % ING U.S. Bond Index - Class I (ILB) % ING MFS Utilities - Class S (MUP) ING Variable Products Trust % ING PIMCO Total Return Bond - Class I (IPC) % ING SmallCap Opportunities - Class I (NIG) % ING Pioneer Fund - Class I (PFS) Neuberger Berman Advisers Management Trust % ING Pioneer Mid Cap Value - Class I (PMV) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Frequency and Date of Automatic Rebalancing (If no options are marked, frequency will be quarterly and/or date will be last valuation of calendar period.) Frequency: F Monthly F Quarterly F Semi-annually F Annually Date: F Policy Processing Date: Date on which processing will occur based on frequency selected beginning Last Valuation Date of Calendar Period Specific Date of each Period beginning Terminate an Existing Automatic Rebalancing Service Please terminate my Portfolio Rebalancing Service immediately. (initial here) Page 2 of 6 (Note: Signature required on last page.) Order #139191 08/23/2010 Product Policy Number/List Bill Number C. DOLLAR COST AVERAGING OPTION (Systematic method of investing, where securities are purchased at regular intervals so the cost of the securities is averaged over time.) The policyowner must have at least $10,000 invested in the source fund in order to initiate Dollar Cost Averaging. Please transfer $ or % from: F ING Liquid Assets Portfolio F ING Limited Maturity Bond Portfolio American Funds Insurance Series $ or % American Growth - Class 2 (AFR) $ or % American Growth-Income - Class 2 (AFG) $ or % American International - Class 2 (AFI) BlackRock Variable Series Funds, Inc. $ or % BlackRock Global Allocation V.I. - Class III (BGA) Fidelity ® Variable Insurance Products $ or % Fidelity ® VIP Contrafund ® - Initial Class (FCF) 2 $ or % Fidelity ® VIP Contrafund ® - Service Class (FCS) 3 $ or % Fidelity ® VIP Equity-Income - Initial Class (FEI) 2 $ or % Fidelity ® VIP Equity-Income - Service Class (FSE) 3 ING Balanced Portfolio, Inc. $ or % ING Balanced - Class I (VBI) ING Intermediate Bond Portfolio $ or % ING Intermediate Bond - Class I (VPB) ING Investors Trust $ or % ING Artio Foreign - Class I (JBF) $ or % ING BlackRock Large Cap Growth - Class I (GFG) $ or % ING Clarion Global Real Estate - Class S (IGT) $ or % ING DFA Global Allocation - Class I (DGA) $ or % ING DFA World Equity - Class I (IFO) $ or % ING FMR SM Diversified Mid Cap - Class I (FDI) $ or % ING Franklin Templeton Founding Strategy - Class I (IFT) $ or % ING Global Resources - Class I (IHA) $ or % ING JPMorgan Emerging Markets Equity - Class I (JEI) $ or % ING JPMorgan Small Cap Core Equity - Class I (IJS) $ or % ING Large Cap Growth - Class I (EOP) $ or % ING Limited Maturity Bond - Class S (ILM) $ or % ING Liquid Assets - Class I (ILP) 4 $ or % ING Liquid Assets - Class S (ILA) 5 $ or % ING Marsico Growth - Class I (IMG) $ or % ING Marsico International Opportunities - Class I (MIO) $ or % ING MFS Total Return - Class I (IMT) $ or % ING MFS Utilities - Class S (MUP) $ or % ING PIMCO Total Return Bond - Class I (IPC) $ or % ING Pioneer Fund - Class I (PFS) $ or % ING Pioneer Mid Cap Value - Class I (PMV) $ or % ING Retirement Growth - Class I (RGI) $ or % ING Retirement Moderate Growth - Class I (RGM) $ or % ING Retirement Moderate - Class I (RMP) (DOLLAR COST AVERAGING OPTION - Continued on next page) Page 3 of 6 (Note: Signature required on last page.) Order #139191 08/23/2010 Product Policy Number/List Bill Number C. DOLLAR COST AVERAGING OPTION (Continued) $ or % ING T. Rowe Price Capital Appreciation - Class I (GFM) $ or % ING T. Rowe Price Equity Income - Class I (TEI) $ or % ING U.S. Stock Index - Class I (ISP) $ or % ING Van Kampen Growth and Income - Class S (GRD) $ or % ING Wells Fargo Health Care - Class I (EHS) ING Partners, Inc. $ or % ING Baron Small Cap Growth - Initial Class (BSC) $ or % ING Columbia Small Cap Value - Initial Class (CSI) $ or % ING JPMorgan Mid Cap Value - Initial Class (MCV) $ or % ING Oppenheimer Global - Initial Class (GGP) $ or % ING Oppenheimer Global Strategic Income - Service Class (OSI) $ or % ING Pioneer High Yield - Inital Class (PHP) $ or % ING T. Rowe Price Diversified Mid Cap Growth - Initial Class (DMI) $ or % ING UBS U.S. Large Cap Equity - Initial Class (ULI) $ or % ING Van Kampen Comstock - Initial Class (VKC) $ or % ING Van Kampen Equity and Income - Initial Class (UTA) ING Variable Funds $ or % ING Growth and Income - Class I (GIP) ING Variable Portfolios, Inc. $ or % ING Index Plus LargeCap - Class I (IPL) $ or % ING Index Plus MidCap - Class I (IPM) $ or % ING Index Plus SmallCap - Class I (IPS) $ or % ING International Index - Class S (III) $ or % ING Russell Large Cap Growth Index - Class I (IRC) $ or % ING Russell Large Cap Index - Class I (IRI) $ or % ING Russell Large Cap Value Index - Class I (IRV) $ or % ING Russell Mid Cap Growth Index - Class I (IRM) $ or % ING Russell Small Cap Index - Class I (IRS) $ or % ING Small Company - Class S (ISS) $ or % ING U.S. Bond Index - Class I (ILB) ING Variable Products Trust $ or % ING SmallCap Opportunities - Class I (NIG) Neuberger Berman Advisers Management Trust $ or % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Frequency and Date of Dollar Cost Averaging (If no options are marked, frequency will be monthly and/or date will be policy processing date.) Frequency : F Monthly F Quarterly F Semi-annually F Annually Date : F Policy Processing Date: Date on which processing will occur based on frequency selected beginning Specific Date of each Period beginning Terminate an Existing Dollar Cost Averaging Service F Terminate Dollar Cost Averaging on F
